Citation Nr: 0728666	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  07-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for L4-L5 spinal 
stenosis in the lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

3.  Entitlement to an increased rating for right shoulder 
acromioclavicular degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In June 2007, the veteran 
testified before the undersigned via video conference.  

As an preliminary matter, the Board notes that the two 
service connection issues were framed by the RO as issues 
based on disabilities secondary to the veteran's service-
connected right shoulder disability.  Careful examination of 
the record, however, reveals that the veteran has not averred 
that his claimed cervical and lumbar spine disabilities are 
secondary to his service-connected right shoulder disability, 
but, rather, that the claimed disabilities occurred at the 
time of and as a result of the in-service accident that 
caused his right shoulder injury.  This matter was again 
clarified at his hearing.  The Board has therefore 
characterized the two service connection issues on appeal as 
set forth on the title page.

The Board notes that, at the June 2007 hearing before the 
undersigned Acting Veterans Law Judge, the veteran's 
representative requested that the record be held open for 60 
days in order for the veteran to provide medical record 
evidence related to his service connection claims and to 
obtain a private medical examination.  The 60-day period has 
expired without receipt of any additional evidence or 
argument from the veteran, and without the veteran having 
identified any additional records that he wants VA to obtain 
on his behalf.  The Board will therefore adjudicate the 
service connection issues based on the evidence of record.  

With regard to the increased rating issue, the veteran 
indicated during his hearing that he planned on obtaining 
evidence from a private examination.  However, he did not do 
so.  Nevertheless, in his VA Form 9, the veteran stated that 
right shoulder disability had worsened.  As set forth below, 
the Board determines that a VA examination is necessary and 
that issue must be remanded.  

The issue of an increased rating for right shoulder 
acromioclavicular degenerative joint disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have L4-L5 spinal stenosis of the 
lumbar spine that is related to his military service.

2.  The veteran does not have degenerative disc disease of 
the cervical spine that is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have L4-L5 spinal stenosis of the 
lumbar spine that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).

2.  The veteran does not have degenerative disc disease of 
the cervical spine that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and May 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  As noted, the record was held open for 60 days so 
that the veteran or his representative could provide medical 
record evidence related to his service connection claims, 
which has been forthcoming.  In written statements dated in 
April and May 2006, the veteran stated that he had no other 
information or evidence to give VA to substantiate his 
claims.  

The veteran suggested at his hearing that another examination 
should be conducted.  The Board finds, however, that the most 
recent examination, given in September 2006, contains 
sufficient competent medical evidence to decide the service 
connection claims.  The undersigned clearly explained the 
elements to establish service connection, including competent 
evidence establishing that a current disability is 
etiologically related to service.  VA obtained a medical 
opinion on this issue.  The veteran was invited to submit a 
private opinion, but failed to do so.  If a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).

Finally, as regards VA's duty to assist, the Board notes that 
VA was unable to obtain private medical evidence that might 
have supported the veteran's claim because he has failed to 
provide any information about private medical treatment that 
he has said he underwent beginning soon after leaving active 
duty.  Such evidence, as the veteran's representative noted 
at the veteran's hearing, would have supported a theory of 
continuity of symptomatology beginning shortly after leaving 
the military.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  VA has no 
further duty to inform or assist as that was unmet.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


II.  Service Connection

The veteran's SMRs show that he was seen in September 1963 
for a knot on the right shoulder resulting from a fall the 
previous day.  There was tenderness on the prominence of the 
left clavicle.  Contusions were noted on the right shoulder, 
and a small contusion was noted on the forehead.  The brief 
note concluded that no specific treatment was indicated.  The 
next treatment note, dated in April 1964, noted the veteran 
had complaints related to the right shoulder and back, and 
that he requested that he be seen by a medical officer about 
x-rays of the right shoulder.  The doctor's note indicates 
that an x-ray was negative, with questionable spurring of the 
distal clavicle.  There are no further references in the SMRs 
to either the right shoulder or the back.  The report of the 
veteran's separation examination in January 1965 noted that 
clinical evaluations of the extremities and spine were 
normal.  

After service, the record shows that the veteran worked 
primarily as a pipe fitter, installing fire sprinkler 
systems, which involved both underground pipe laying and 
overhead work installing the sprinkler distribution pipes and 
sprinkler heads, as well as carrying pipe on the shoulders.  

A March 2003 VA examination was conducted which pertained to 
the right shoulder.  Thereafter, outpatient treatment records 
show that the veteran reported in February 2005 to establish 
primary care at the VA Medical Center (VAMC) in Hot Springs, 
South Dakota.  Examination revealed extremities were without 
peripheral cyanosis or edema, and deep tendon reflexes were 
1+ and symmetrical.  Neurological examination was reported as 
grossly intact.  The examiner noted osteoarthritis with 
morning stiffness.  

The veteran was afforded another VA right shoulder 
examination in February 2006.  An outpatient treatment note 
dated in August 2006 noted that the veteran complained of 
increasing pain at the distal end of the collarbone and into 
the shoulder, and wondered if this was an indication that his 
right shoulder arthritis was getting worse.  It was noted 
that the veteran had recently undergone cervical disk surgery 
(which is documented by private medical records that are of 
record, and is discussed below).  

The veteran was afforded another VA examination in September 
2006, which evaluated his right and left shoulder, back, 
arms, and hands.  Regarding the veteran's cervical spine, he 
stated to this examiner that he felt that this started when 
he had the in-service incident that injured the right 
shoulder.  The examiner noted that the veteran's SMRs were 
completely silent as regards any neck complaint.  On 
examination, the examiner found that the veteran's neck, 
following surgery, was doing fine, and he was without pain in 
the neck.  The only limitation the veteran complained of was 
related to difficulty bending his neck when getting in and 
out of vehicles.  Examination of the neck revealed no 
tenderness, no pain, and fair range of motion considering he 
had had a recent discectomy.  After repetitive motion the 
examiner found no objective evidence of pain, loss of motion, 
fatigue, weakness, or incoordination.  Range of motion 
testing of the cervical spine revealed flexion to 40 degrees, 
extension to 45 degrees, lateral flexion to 32 degrees to the 
right and 20 degrees to the left, and rotation to 54 degrees 
to the right and 45 degrees to the left.  

The examiner diagnosed cervical degenerative disease.  The 
examiner opined that the listed complaints were not related 
to the veteran's military service.  The examiner's reasoning 
was that the veteran never had any care for any of the 
complaints (except the right shoulder) while on active duty, 
and did not claim any of the disabilities on his original 
claim, nor at any time in the past 40 years.  The examiner 
also noted that there was no significant care for these 
concerns found in the veteran's record from his discharge in 
1965 until just recently.  The examiner also noted that the 
veteran's job for 30 years required overhead work, with his 
head and arms upward.  The examiner concluded that the other 
complaints, which included the cervical and lumbar spine 
issues on appeal here, were not related to military service, 
but were instead related to the type of work he did for over 
30 years after service.  

Of record are private treatment records from The Spine Center 
at Rapid City and the Black Hills Surgery Center, as well as 
the private treatment records from his primary private 
physician, T. McC., M.D.  Those records show that the veteran 
underwent anterior cervical fusion of the C4-C5 segments in 
April 2006.  That procedure was undertaken because of 
continuing pain and discomfort down the arms and into the 
hands and fingers due to a C5-C6 narrow foraminal impingement 
and flattening of the thecal sack.  Magnetic resonance 
imaging (MRI) testings were performed of the cervical and 
thoracic spine prior to the operation.  The cervical spine 
MRI report showed significant disk height loss at C5-C6, and 
noted that the bony vertebral body marrow demonstrated age-
related heterogeneity with focal fat replacement, and diffuse 
broad-based disk bulge at C5-C6 that flattened the ventral 
aspect of the thecal sac.  

The thoracic spine MRI found marked joint space narrowing and 
osteophytic spur formation at L4-L5 as well as posterior 
osteophytic spur formation.  The assessment of the MRI 
radiologist was that there was spinal stenosis at L4-L5, 
which appeared to be a combination of facet joint 
hypertrophy, ligmamentum flavum thickening, posterior 
osteophytic spur formation, and possibly some symmetrical 
annulus protrusion, said to be moderate in degree.    

As noted, the veteran testified at a June 2007 hearing before 
the undersigned Acting Veterans Law Judge.  He testified that 
he had been injured following a fall from a tree in which he 
had landed during a parachute jump.  He stated that he had 
landed on his right shoulder and his head, though he had only 
sought treatment for his right shoulder because his neck and 
back didn't bother him nearly as bad as his right shoulder.  

As noted in the introduction, the veteran averred treatment 
by private chiropractors in the years after military service, 
but he has not provided any information related to this 
treatment, either in the form of treatment records or 
identification of treatment providers from whom the veteran 
wanted VA to obtain treatment records.  At the hearing the 
veteran testified that none of his treating physicians had 
attributed cervical spine or lumbar spine disabilities to his 
fall in service.  The veteran's accredited representative 
noted that the argument of continuity of symptomatology was 
being made based on the veteran's averment of ongoing 
chiropractic care, and expressed a desire to obtain relevant 
evidence in support of this treatment after service.  The 
veteran was told that any records, or even identification of 
time and place of treatment, would be helpful to his claim, 
and that every little bit of evidence helps.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Here, there is medical evidence of cervical and thoracic 
spine disabilities, as evidenced primarily by the veteran's 
private medical records.  However, there is no medical 
evidence of in-service incurrence or aggravation of an injury 
or disease.  The Board acknowledges that the veteran had a 
fall in service, but the medical evidence is that the fall 
resulted in a right shoulder injury and what was described by 
the treating physician as a small contusion on the head, 
neither of which was treated, according to the veteran's 
SMRs.  The Board also notes that the veteran had one 
complaint of back pain in service, but no treatment was 
provided, and the spine was found to be normal on separation 
from service.  Finally, there is no medical evidence of a 
nexus between the in-service fall and the current cervical 
and lumbar spine disabilities.  None of the credible medical 
evidence of record suggests a nexus between the current 
disabilities and the in-service fall.  The September 2006 VA 
examiner specifically opined that there was no connection 
between the current disabilities and the in-service fall, and 
provided convincing rationale for that assessment.  
Specifically, the examiner concluded that the veteran's 
cervical and lumbar spine disabilities are not related to 
military service, but are instead related to the overhead 
work he did for over 30 years after service.

The Board has considered the lay statements of several of the 
veteran's acquaintances, but finds that none of them 
constitutes credible evidence to support the veteran's 
service connection claims.  An April 2006 letter from R.S. 
addressed only the veteran's ongoing shoulder problems.  An 
April 2006 letter from D.B. states that he had known the 
veteran since 1975, and discussed the veteran's upper body 
pain in the neck and shoulders.  Since D.B. had no knowledge 
of the origins of these disabilities, his statements are not 
probative regarding the etiology.  An undated and unsigned 
letter apparently authored by L.G., received in April 2006, 
noted that he had known the veteran since 1990, and is 
therefore also not probative as he had no personal knowledge 
of the inservice event.  An April 2006 letter from E.C. 
stated that she had known the veteran for about seven years.  
Consequently, her observations regarding the veteran's 
ongoing pain also are not probative as to the etiology of the 
veteran's current cervical and lumbar spine disabilities for 
the same reasons.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The veteran 
is competent to state that his neck and back hurt after he 
suffered the fall in which his right shoulder was injured.  
However, he is not competent to render a diagnosis regarding 
the current neck and back disabilities nor does he possess 
the medical expertise to provide a medical assessment of the 
etiology of those disabilities.  See Jandreau.  Thus, the 
veteran's lay assertions regarding current diagnoses and 
etiology are not competent or sufficient.  

The VA examiner has opined that there is no etiological 
connection between currently diagnosed neck and back 
disabilities and service.  The Board attaches significant 
probative value to this opinion as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Despite the veteran's contentions that he had neck and back 
problems since service, the record is devoid of supporting 
evidence.  In essence, the veteran's assertions of chronicity 
and continuity are unsupported.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim.).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current cervical and lumbar spine disabilities are 
not traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for L4-L5 spinal stenosis 
in the lumbar spine, is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine, is denied.


REMAND

As noted in the introductory portion of this decision, in his 
VA Form 9, the veteran asserted that his right shoulder 
disability had worsened in severity.  At his hearing, he 
physically demonstrated that his right arm could not be 
elevated to shoulder level.  However, on his most recent VA 
examination which was conducted prior to his hearing, range 
of motion testing on the right shoulder revealed flexion to 
98 degrees, extension to 34 degrees, and abduction to 98 
degrees.  After repetitive motion the examiner found no 
objective evidence of pain, loss of motion, fatigue, 
weakness, or incoordination.  The veteran was able to move 
his arm above shoulder level.  

While the veteran appeared unable to elevate his right arm to 
shoulder level at his hearing, an evaluation has not been 
conducted in that regard or since he stated that his right 
shoulder disability had worsened.  As the veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  

The examiner should assess the veteran's 
right shoulder acromioclavicular 
degenerative joint disease.  The examiner 
should perform range of motion testing 
and determine if the veteran can move his 
right arm to shoulder level or below 
shoulder level, noting when pain, 
weakness, incoordination, and/or excess 
fatigability functionally limits the 
right arm.  If the movement is below 
shoulder level, the examiner should 
indicate at what degree the motion ceases 
being possible, with the aforementioned 
factors considered.  

The examiner should also determine if the 
veteran has neurological impairment of 
the upper radicular group or any other 
radicular group.  Any neurological 
impairment should be identified as 
described.  If it is wholly sensory, that 
should also be noted.  The impairment 
should be described as mild, moderate, or 
severe.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


